MEMORANDUM OPINION
No. 04-05-00690-CV
IN THE INTEREST OF A.A.R AND R.V.R, CHILDREN
From the 407th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-PA-02000
Honorable Karen Pozza , Judge Presiding (1)

Opinion by: Catherine Stone , Justice

Sitting: Catherine Stone , Justice
  Sarah B. Duncan , Justice
  Sandee Bryan Marion , Justice

Delivered and Filed: May 31, 2006


AFFIRMED
 This is an appeal concerning the trial court's termination of Cindy Erbrick's parental rights to her children, A.A.R. and
R.V.R.  Erbrick's court-appointed appellate attorney filed a brief containing a professional evaluation of the record and
demonstrating that there are no arguable grounds to be advanced. Counsel concludes that the appeal is without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).  See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at * 4 (Tex. App.--San Antonio May 21, 2003, no pet.) (applying Andersprocedure in appeal from termination of
parental rights).
 A copy of counsel's brief was delivered to Erbrick, who was advised of her right to examine the record and to file a pro se
brief.  No pro se brief has been filed.  After reviewing the record, we agree that the appeal is frivolous and without merit.
The judgment of the trial court is therefore affirmed.  Furthermore, we grant counsel's motion to withdraw. 
 
       Catherine Stone , Justice



1.   The Honorable David A. Berchelmann, Jr., of the 37th Judicial District Court, Bexar County, Texas signed the
termination order in this case.